Citation Nr: 0102874	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-08 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2. Entitlement to an increased evaluation for pes cavus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962 and from June 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating actions in March 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that rating decisions in October 1976 and 
October 1989 denied entitlement to service connection for an 
acquired psychiatric disorder; the veteran was duly notified 
of those decisions; he did not file a timely substantive 
appeal, and the decisions became final.  In February 1998 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim; the RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.  


FINDINGS OF FACT

1. Rating decisions in October 1976 and October 1989 denied 
entitlement to service connection for an acquired 
psychiatric disorder.

2. Additional evidence added to the record since October 1989 
concerning a psychiatric disorder is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3. Bilateral pes cavus is primarily manifested by claw feet 
which are painful on use, with hammering of toes and very 
painful callosities.


CONCLUSIONS OF LAW

1. Rating decisions in October 1976 and October 1989, denying 
entitlement to service connection for an acquired 
psychiatric disorder, are final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000).

2. Additional evidence presented or secured since October 
1989 is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

3. The criteria for an evaluation of 50 percent for bilateral 
pes cavus are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Attempt to Reopen Service Connection Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991).  Psychosis which is manifested 
to a compensable degree within one year of separation from 
service may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  Second, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

At the time of the most recent prior final denial of the 
veteran's claim for service connection for an acquired 
psychiatric disorder in October 1989, the evidence included 
his service medical records and VA treatment records.

The service medical records revealed that, in January 1970, at 
an examination for a medical board proceeding, it was noted 
that the veteran had been seen in a mental hygiene clinic for 
emotional difficulties and it had been found that he showed an 
inadequate personality with passive dependency.  When the 
veteran was seen in the clinic in September 1969, the 
examining psychiatrist found no evidence of psychosis or 
disabling neurosis; the veteran's relationship with his second 
wife was found to be affecting his functioning as an active 
duty service member.  On examination in January 1970, he 
appeared somewhat anxious and depressed.  The pertinent 
diagnosis was inadequate personality with passive dependency, 
existed prior to service, not service aggravated.

Records of a VA Medical Center in Colorado showed that the 
veteran was admitted in June 1976 with a history of 3 suicide 
attempts.  On admission, he was oriented but showed bizarre 
and unconventional thinking, mood fluctuations, loose thought 
associations, anxiety, and depression; his insight and 
judgment were extremely poor.  The veteran indicated that he 
was an alcoholic.  Diagnoses on discharge in October 1976 
included schizophrenia, schizoaffective type, and alcohol 
addiction. 

Records of a VA Medical Center in Ohio showed that, in 
November 1988,  the veteran was brought to the emergency room 
by a friend to whom he had stated that he wanted to kill 
himself.  The diagnosis on Axis I was major depression 
episode, non-psychotic, recurrent.  A diagnosis on Axis II was 
deferred.  

The additional evidence added to the record since October 1989 
includes a statement and personal hearing testimony by the 
veteran, VA treatment records, and the report of a VA 
psychiatric examination.  

In a statement received in February 1998, the veteran said 
that he had "mood swings" and his mood swings began in 
service.  In testimony at a personal hearing in August 1998, 
the veteran stated that: in service, he drank and he put his 
hand through a glass window; he had had difficulty with 
military authority, and he had wanted to get out of the 
service; he was not seen for any psychiatric problems during 
his first 2 years out of service; and he started to have 
bizarre behavior in 1975.

The veteran's statements and testimony are, the Board finds, 
"new", but they are not "material" because they do not 
constitute competent evidence on the medical question of the 
time of onset of an acquired psychiatric disorder.  As a 
layman, the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

VA treatment records show that the veteran was treated from 
April to May 1990 and from December 1993 to January 1994 for 
alcohol dependence.  In June 1998, at a VA outpatient 
psychiatric clinic, the veteran was mildly depressed.  It was 
noted that he had never taken psychotropic medication.  The 
assessments were dysthymia and alcohol dependence in 
remission.  In May 1999, the veteran requested admission to a 
VA Medical Center due to claimed homicidal ideation; he stated 
that he had been living on the streets for 2 months and had 
been robbed at gunpoint that morning; the diagnoses on 
discharge in June 1999 were bipolar affective disorder and 
remote history of substance abuse.

The VA treatment records are new, but they are not material.  
They are new only because the diagnoses rendered differ from 
the diagnoses rendered prior to October 1989.  They are not 
material, because they do not contain any competent medical 
evidence relating a current acquired psychiatric disorder to 
the veteran's periods of active service.

The additional evidence also includes the report of a VA 
psychiatric examination in August 1999.  The Axis I diagnoses 
were alcohol and drug abuse, in remission for several years, 
and dysthymia.  The Axis II diagnosis was mixed personality 
disorder with inadequate and dependent elements.  After review 
of the veteran's medical records, the examiner reported that 
the records did not substantiate a diagnosis of bipolar 
disorder and that the previous diagnosis of schizophrenia did 
not appear to be valid; the veteran had never had psychotic 
symptoms outside of periods of heavy abuse of alcohol and 
drugs; his basic problem was an extremely inadequate, 
dependent personality, which put him in situations where the 
reality of his circumstances produced some depression.  The 
examiner offered an opinion that the veteran's depression was 
not service connected because his basic problem was the 
personality structure.

The findings and opinion of the VA examiner in August 1999 are 
new but not material, because they do not relate a current 
acquired psychiatric disorder to the veteran's periods of 
active service and, in fact, are contrary to his service 
connection claim.

The Board concludes that the additional evidence presented or 
secured since October 1989 is not new and material, and, 
therefore, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

II.  Increased Rating Claim

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute. All relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service connected 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and rendered an appropriate diagnosis. For these 
reasons, the Board finds that the examination was adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the Board will proceed 
to consider the claim on the merits. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

38 C.F.R. § 4.71a, Diagnostic Code 5278 provides that 
bilateral acquired clawfoot (pes cavus) warrants a 30 percent 
evaluation when all toes tend toward dorsiflexion, 
dorsiflexion at the ankles is limited to a right angle, and 
there is shortening of the plantar fasciae and marked 
tenderness under the metatarsal heads.  A 50 percent 
evaluation requires marked contraction of the plantar fasciae 
with dropped forefeet, hammering of all toes, very painful 
callosities, and marked varus deformities.

At a VA feet examination in October 1993, the veteran 
complained of pain and cramps in both feet off and on since 
1967, mainly when walking or standing.  He had minimal 
symptoms when resting and in the morning.  On examination, 
claw toes, bilaterally, were noted, with mild thickness of 
the skin over the dorsum and joints of the great toes.  The 
veteran could squat with some difficulty and could walk on 
toes and heels, with a complaint of pain.  The diagnosis was 
claw toes of both feet.

In January 1998, the veteran asserted a claim of entitlement 
to an evaluation in excess of 30 percent for bilateral pes 
cavus.  He stated that his feet were becoming more like club 
feet; his feet were very painful, and he had difficulty 
walking and climbing stairs.

At a VA feet examination in February 1998, the veteran 
complained of constant pain in both feet, cramping in both 
feet, and stated that walking aggravated the pain.  On 
examination, he could walk on toes but had some difficulty 
walking on heels; he could not squat fully; the medial 
longitudinal arches of both feet were high, indicative of pes 
cavus deformity; there was marked tenderness in the first 
metacarpophalangeal joints, on palpation; no skin vascular 
changes were noted; he had claw toes of all toes of both 
feet; there was hyperextension at the metatarsophalangeal 
joint and flexion at the proximal interphalangeal and distal 
interphalangeal joints.  The diagnosis was pes cavus 
deformity, bilateral.  The examiner commented that the X-ray 
report said hammertoes, but the toes had the appearance of 
claw toes.

The Board notes, first, that the finding at the VA 
examination in October 1993 of thickening skin over the 
dorsum of the veteran's feet is equivalent to a finding of 
callosities, or at least it could be considered such in view 
of the findings on a 1991 examination.  Further, the finding 
of bilateral hammertoes on X-ray examination establishes that 
the criterion of hammertoes for an evaluation of 50 percent 
has been satisified.  Repeated VA examinations over a period 
of years have confirmed the veteran's subjective report that 
his feet are very painful with ordinary use.  The Board, 
therefore, finds that the disability picture presented in 
this case more nearly approximates the criteria for an 
evaluation of 50 percent for bilateral pes cavus, and 
entitlement to that benefit is established.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278.  


ORDER

New and material evidence not having been submitted, a claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.

An evaluation of 50 percent for bilateral pes cavus is 
granted, subject to governing regulations concerning the 
payment of monetary awards.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

